UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7166



GARY LEWIS MILLER,

                                              Plaintiff - Appellant,

          versus


C. E. CREECY; B. R. HEDSPETH; CORRECTIONAL
OFFICER WOODS; NORTH CAROLINA PRISONER LEGAL
SERVICES, INCORPORATED; L. TYNCH,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-99-313-5-F)


Submitted:   December 16, 1999         Decided:     December 21, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Gary Lewis Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary Lewis Miller appeals the district court’s order dismiss-

ing his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Miller v. Creecy, No. CA-99-313-5-F (E.D.N.C.

Aug. 17, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2